Case: 10-30157        Document: 00511189680              Page: 1      Date Filed: 07/30/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                                      July 30, 2010

                                          No. 10-30157                                Lyle W. Cayce
                                        Summary Calendar                                   Clerk



DANNY PRINGLE; PAUL BROWN,

                                                         Plaintiffs-Appellants
v.

RONALD SCHLEUTER, Individually and in his official capacity, on behalf of
Police Chief City of Monroe,
                                  Defendant-Appellee




                      Appeal from the United States District Court
                         for the Western District of Louisiana
                                U.S.D.C. 3:08-CV-01534


Before REAVLEY, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Plaintiffs appeal the district court's order granting Defendant's motion for
summary judgment. The Court reviews de novo the district court's grant of
summary judgment. In re Egleston, 448 F.3d 803, 809 (5th Cir. 2006); F ED. R.
C IV. P. 56(c). For the following reasons, we AFFIRM.
        On April 19, 2006, Plaintiffs received notice that their colleague had



        *
          Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR . R. 47.5.4.

                                                     1
   Case: 10-30157     Document: 00511189680       Page: 2   Date Filed: 07/30/2010



discovered recording devices in his office, where he and Plaintiffs had conversed
on several occasions. Plaintiffs filed suit against Defendant on October 15, 2008,
alleging that Defendant had ordered the recording devices to be placed in their
colleague’s office, and that this action was a violation of 18 U.S.C. § 2520, which
authorizes civil actions for intentionally intercepting or attempting to intercept
"any wire, oral, or electronic communication" without previously seeking
authorization from a court.        18 U.S.C. § 2520.     The district court granted
Defendant's motion for summary judgment be granted because the statute of
limitations had run before Plaintiffs filed suit.
       A claim under 18 U.S.C. § 2520 must be filed within two years "after the
date upon which the claimant first has a reasonable opportunity to discover the
violation." 18 U.S.C. § 2520(e). The limitation period begins to run once the
plaintiff has enough notice as would lead a reasonable person to either sue or
launch an investigation. Sparshott v. Feld Entm’t, Inc., 311 F.3d 425, 429 (D.C.
Cir. 2003).
       Plaintiffs argue that Louisiana law precluded them from gathering
pertinent information regarding the recording devices and their recordings.
There is no law that would have that effect. The statute Plaintiffs cite does not
prohibit requesting records pertaining to pending criminal litigation; it simply
provides that disclosure of such records is not required. L A. R EV. S TAT. tit. 44,
§ 3(A) (2009).
       Plaintiffs also argue that there exists a material issue of fact about when
they   knew      or could   have   known       when   Defendant intercepted    their
communications. But the officer whose office contained the recording devices
contacted Plaintiffs as soon as he discovered them. Plaintiffs further provided
statements to the Louisiana State Police concerning their friendship with the
targeted officer and whether they had given permission to be audio taped. Yet

                                           2
   Case: 10-30157      Document: 00511189680   Page: 3   Date Filed: 07/30/2010



Plaintiffs never requested any information relating to who was recorded in the
target officer's office.
      The statute of limitations does not require the claimant to have actual
knowledge of the violation; it demands only that the claimant have had a
reasonable opportunity to discover it. Sparshott, 311 F.3d at 429. Based on the
undisputed evidence, Plaintiffs had reasonable opportunity to discover the
violation on or around the discovery of the recording devices. Therefore, the
statute of limitations had run by the time they brought suit against Defendant,
and the district court correctly granted Defendant's motion for summary
judgment.
      AFFIRMED.




                                        3